DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 29-33 are drawn to “a method comprising: capturing, by at least one processor of a computing device with an outward facing camera, first visual data outside of a vehicle; detecting, by the at least one processor based on the first visual data, a potentially unsafe driving condition outside of the vehicle; activating, by the at least one processor, an in-vehicle alert directed to a driver of the vehicle in response to detecting the potentially unsafe driving condition; capturing, by the least one processor, second visual data outside of the vehicle, wherein the second visual data were captured after the activation of the in-vehicle alert; determining, by the at least one processor based on the second visual data, that the driver of the vehicle was not responsive to the in-vehicle alert…” classified in B60W 50/14, G06V 20/58 and B60W 40/02.

II.	Claims 34-54 are drawn to “A method comprising: capturing, by at least one processor of a computing device with an outward facing camera, first visual data outside of a vehicle; determining, by the at least one processor based on the first visual data, a potentially unsafe driving condition outside of the vehicle; capturing, by the at least one processor with a driver facing camera, second visual data of a driver of the vehicle; determining, by the at least one processor based on the second visual data, whether the driver is looking toward the potentially unsafe driving condition or away from the potentially unsafe driving condition;...” classified in B60W 50/14, G06V 20/58, G06V 20/597, B60W 40/08 and B60R 1/00.

3.	Restriction for the examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a). the inventions have acquired a separate status in the art in view of their different classification;
(b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c). the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search quires);
(d). the prior art applicable to one invention would not likely be applicable to another invention;
(e). the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

5.	The election of an invention may be made with or without traverse. To reserve a right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689